 



Exhibit 10.3
COMMERCE BANCSHARES, INC.
RESTRICTED STOCK AWARD AGREEMENT
      This Restricted Stock Award Agreement (the “Agreement”) is made this
«Date», by and between COMMERCE BANCSHARES, INC. (the “Company”), and «Name»
(the “Grantee”), and evidences the grant by the Company of a Restricted Stock
Award (the “Award”) to the Grantee on «Date 1» (the “Date of Grant”), and the
Grantee’s acceptance of the Award in accordance with the provisions of the
Commerce Bancshares, Inc. Restricted Stock Plan (the “Plan”) which is
incorporated herein by reference. Defined terms used herein shall have the same
meaning as used in the Plan. The Company and the Grantee agree as follows:
      1.     Shares Awarded and Restrictions on Shares. The Grantee is hereby
awarded «No of Shares» shares of the Company’s Common Stock, Five Dollars
($5.00) par value (the “Restricted Shares”) subject to forfeiture and to the
restrictions on the rights of sale and transfer set forth in this Agreement and
further subject to the terms and conditions of the Plan, the provisions of which
are hereby incorporated in this Agreement by reference. As used herein, the term
“Restricted Shares” shall include all shares of Commerce Common Stock issued in
respect to the Restricted Shares as a result of a stock split, stock dividend,
division of shares, or other corporate structure change.
      2.     Sale or Transfer Restrictions. Except as set forth in Paragraph 6
and Paragraph 11, the Restricted Shares shall be owned by the Grantee without
the rights of sale or transfer and subject to forfeiture as provided in
Paragraph 3 until «End Date» when such restrictions shall lapse.
      3.     Forfeiture. Except as provided in Paragraph 6, Paragraph 10, and
Paragraph 11, in the event the Grantee’s continuous employment with the Company
or any of its Subsidiaries terminates prior to the date specified in
Paragraph 2, the Restricted Shares will be forfeited by the Grantee and become
the property of the Company. The Compensation and Human Resources Committee of
the Board of Directors of the Company shall determine the effect of an approved
leave of absence and all questions related to “continuous employment” hereunder.
      4.     Shares of Record. The Company will cause the number of awarded
shares to be recorded in book entry format in the name of the Grantee on the
shareholder records of the Company. No certificate or certificates evidencing
the Restricted Shares will be issued in the name of the Grantee until such time
as the restrictions shall lapse. By execution of this agreement and the
acceptance of the Restricted Shares, Grantee authorizes the Company to cause the
cancellation of the Restricted Shares in the event of a forfeiture. If requested
by Company the Grantee will deliver to the Company a stock power, executed in
blank, covering the Restricted Shares. When the prohibited sale and transfer
restrictions lapse under Paragraph 2, with respect to the Restricted Shares,
provided the Restricted Shares have not been forfeited under Paragraph 3, the
Company shall deliver to the Grantee a stock certificate for the Restricted
Shares.
      5.     Voting and Other Rights of Restricted Shares. Upon the book entry
in the records of the Registrar representing the Restricted Shares, the Grantee
shall have all of the rights of a stockholder of the Company, including the
right to receive dividends (excluding stock dividends during the restriction
period) and to vote the Restricted Shares until such shares may have been
forfeited to the Company as provided in Paragraph 3.
      6.     Acceleration of Release of Restrictions. In the event the Grantee’s
employment shall be terminated by reason of death or disability (as defined in
the Plan), the forfeiture and prohibited sale and transfer restrictions of the
Restricted Shares shall immediately lapse as to that part of an Award which
equals the portion of the Restriction Period, measured in full and partial
months, completed before the date of death or disability of the Grantee. In such
case, Grantee shall forfeit the remainder of the Award in accordance with
Section 3 at the time of termination by reason of death or disability.





--------------------------------------------------------------------------------



 



      7.     Taxes. The Grantee will be solely responsible for any federal,
state, local or payroll taxes imposed in connection with the granting of the
Restricted Stock or the delivery of the shares pursuant thereto, and the Grantee
authorizes the Company or any Subsidiary to make any withholding for taxes which
the Company or any Subsidiary deems necessary or proper in connection therewith.
      The Grantee may satisfy the withholding requirements by electing to have
the Company withhold shares having a value equal to the amount required to be
withheld with such value based on the last sale price of the Common Stock
reported by NASDAQ on the date the amount of tax to be withheld is to be
determined.
      8.     Beneficiary. The Grantee may designate a beneficiary or
beneficiaries and may change such designation from time to time by filing a
written designation thereof with the Secretary of the Company. No such
designation shall be effective unless received prior to the death of the
Grantee. In the absence of such designation or if the beneficiary so designated
shall not survive the Grantee, the certificate or certificates shall be
delivered to the estate of the Grantee.
      9.     Changes in Circumstances. It is expressly understood and agreed
that the Grantee assumes all risks incident to any change hereafter in the
applicable laws or regulations or incident to any change in the market value of
the Restricted Shares after the date hereof.
      10.     Qualifying Retirement. If the Grantee retires prior to the date
set forth in Paragraph 2, and if such retirement constitutes Qualifying
Retirement, and if the Grantee complies with the “Covenant Not to Compete” set
forth in this Paragraph 10, then on the date set forth in Paragraph 2, Grantee
will become fully vested in that part of an Award which equals the portion of
the Restriction Period (measured in full and partial months) completed before
the date of Qualifying Retirement. In such case, the Grantee shall forfeit the
remainder of the Award in accordance with Section 3 at the time of the
Qualifying Retirement. The sale or transfer restrictions shall continue to apply
until the date set forth in Paragraph 2 and the portion of the Award which may
vest upon the date set forth in Paragraph 2 shall be forfeited if the Grantee
violates the Covenant Not to Compete. Should the Grantee die or become disabled
(as defined in the Plan) after the date of his Qualifying Retirement but prior
to end of the Restriction Period, he will immediately vest in the portion that
he would otherwise receive under this paragraph.
      “Covenant Not to Compete.” Grantee agrees that for the period beginning on
the date of his Qualifying Retirement and ending on the date set forth in
Paragraph 2, Grantee will not directly or indirectly compete with the Company or
a Subsidiary, become employed as an agent, consultant, employee, officer, or
director of (i) a commercial bank, savings and loan association, savings bank,
trust company, investment banking firm, stock brokerage company, financial
services company, or insurance company with an office located within thirty-five
(35) miles of any facility of the Company or a Subsidiary of the Company located
in the Standard Metropolitan Statistical Area in which the Grantee’s office was
located at the time of the Qualifying Retirement (the “Defined Area”), or (ii) a
bank holding company (as defined in the Bank Holding Company Act, 12 U.S.C.
Section 1841) or other company which is in the business of lending money which
has an office, or a subsidiary with an office, located in the Defined Area.
      11.     Change in Control. In the event of a Change in Control, the
forfeiture and prohibited sale and transfer restrictions shall immediately lapse
as to Restricted Shares that were not forfeited prior to the occurrence of the
Change in Control.

2



--------------------------------------------------------------------------------



 



      To confirm the foregoing, please sign and return one copy of this
Agreement immediately.


  COMMERCE BANCSHARES, INC.



  By: 

 
 
  Vice Chairman

Agreed to:

 
  Grantee  

      The undersigned Grantee hereby designates                      as
beneficiary which designation shall continue until a written change of
designation of beneficiary shall have been filed with the Secretary of the
Company.


 
 
  Grantee

3